Title: To Alexander Hamilton from Jacob Kingsbury, 30 November 1799
From: Kingsbury, Jacob
To: Hamilton, Alexander


          
            Sir,
            Norwich, Connecticut, 30th November, 1799—
          
          I wrote you on the 30th of last September, and enclosed you my pass from Brigadier General Wilkinson; since which I have seen an order from the secretary of war, directing all absent officers to report themselves, to you, by Letter without delay, and all those who do not report by the first of January, will be presumed to have resigned their commissions; in consequence of that order, and fearing that you have not received my report, I have now enclosed you a Duplicate.
          I have the honor, to remain; Sir, With very great respect, your most Obdt. Servt.
          
            Jacob Kingsbury Major
            2nd US Regiment Infantry
          
          Major General Hamilton
        